          Case 8:21-cv-01843-TPB-AAS
Filing # 129028074                     DocumentAM
                    E-Filed 06/18/2021 10:43:56 1-1 Filed 08/02/21 Page 1 of 13 PageID 4




                  IN THE COUNTY COURT OF TILE THIRTEENTH JUDICIAL CIRCUIT
                          IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

         Traneka Trigg,

                  Plaintiff,

      • V.                                                             Case No.:

         Phoenix Financial Services, LLC,

                  Defendant,


                         STATEMENT OF CLAIM AND DEMAND FOR JURY TRIAL

                  Plaintiff Traneka Trigg ("Plaintiff'), by and through her undersigned counsel, seeks redress

         for the unlawful practices of Defendant, Phoenix Financial Services, LLC ("Defendant"), to wit,

         for Defendant's violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

         ("FDCPA") and the Florida Consumer Collection Practices Act, Fla. Stat. § 559, et seq.

         ("FCCPA"), and in support thereof, alleges the following:

                                            NATURE OF THE ACTION

             I.       THE FAIR DEBT COLLECTION PRACTICES ACT

             1. The Fair Debt Collection Practices Act (the "FDCPA") is a series of statutes which prohibit

                  a catalog of activities in connection with the collection of consumer debts by debt

                  collectors. See, 15 U.S.C. §1692, generally. Congress enacted the FDCPA to regulate the

                  collection of consumer debts by debt collectors. The express purposes of the FDCPA are

                  to "eliminate abusive debt collection practices by debt collectors, to insure that debt

                  collectors who refrain from using abusive debt collection practices are not competitively

                  disadvantaged, and to promote consistent State action to protect consumers against debt

                  collection abuses." 15 U.S.C. § 1692(e).



        1iPage
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 2 of 13 PageID 5




    2. In enacting the FDCPA, the United States Congress found that "Where is abundant

        evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

        collectors," which "contribute to the number of personal bankruptcies, to marital

        instability, to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. § 1692(a).

        Congress additionally found existing laws and procedures for redressing debt collection

        injuries to be inadequate to protect consumers. 15 U.S.C. § 1692(b).

    3. Accordingly, the FDCPA imposes civil liability on any person or entity that violates its

        provisions, and establishes general standards of debt collector and provides for specific

        consumer rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare

        certain rights to be provided to or claimed by debtors, forbid deceitful and misleading

        practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable

        conduct, both generally and in a specific list of disapproved practices.

    4. Section 1692c(b) of the FDCPA provides that "[e]xcept as provided in section 1692b of

        this title, without the prior consent of the consumer given directly to the debt collector, or

        the express permission of a court of competent jurisdiction, or as reasonably necessary to

        effectuate a postjudgment judicial remedy, a debt collector may not communicate, in

        connection with the collection of any debt, with any person other than the consumer, his

        attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

        attorney of the creditor, or the attorney of the debt collector."1

    5. The FDCPA is a strict liability statute. Taylor v. Perrin, Landry, deLaunay & Durand, 103

        F.3d 1232 (5th Cir. 1997). "Because the Act imposes strict liability, a consumer need not

        show intentional conduct by the debt collector to be entitled to damages." Russell v.



'The exceptions listed in section 1692b of the FDCPA are inapplicable in this case.

21P age
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 3 of 13 PageID 6




       Equifi2x AR S., 74 F. 3d 30 (2d Cir. 1996); see also, Gearing v. Check Brokerage Corp.,

       233 F.3d 469 (7th Cir. 2000) (holding unintentional misrepresentation of debt collector' s

       legal status violated FDCPA).

  6. The FDCPA is a remedial statute, and therefore must be construed liberally in favor of the

       debtor. Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235 (W.D. Wash. 2006). The remedial

       nature of the FDCPA requires that courts interpret it liberally. Clark v. Capital Credit &

       Collection Services, Inc., 460 F. 3d 1162 (9th Cir. 2006). "Because the FDCPA, like the

       Truth in Lending Act [15 U.S.0 §1601], is a remedial statute, it should be construed

       liberally in favor of the consumer." Johnson v. Riddle, 305 F. 3d 1107 (10th Cir. 2002).

  H.      THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

  7. "The Florida Consumer Collection Practices Act is a laudable legislative attempt to curb

       what the Legislature evidently found to be a series of abuses in the area of debtor-creditor

       relations." Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d 196, 200-

       201 (Fla 1976). The FCCPA is to be construed in a manner that is protective of the

       consumer. See Fla. Stat. § 559.552 (providing that in the event of inconsistencies with the

       FDCPA, the provision that is more protective of the debtor prevails). Moreover, "[u]nlike

       the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons collecting

       a consumer debt." In re Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla. 2010); See also

       Heard v. Mathis, 344 So. 2d 651, 654 (Fla. 1st DCA 1977) (holding that, the FCCPA

       applied to "a private individual making an oral, non-interest bearing loan to a friend.").

  8. The FCCPA proscribes conduct similar to that prohibited by the FDCPA. Specifically, the

       FCCPA states:

              In collecting consumer debts, no person shall:



3 'Page
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 4 of 13 PageID 7




             (5) Disclose to a person other than the debtor or her or his family
             information affecting the debtor's reputation, whether or not for
             credit worthiness, with knowledge or reason to know that the other
             person does not have a legitimate business need for the information
             or that the information is false.

     Fla. Stat. § 559.72.

  9. In applying and construing the FCCPA, "due consideration and great weight shall be given

     to the interpretations of the Federal Trade Commission and the federal courts relating to

     the federal Fair Debt Collection Practices Act." Fla. Stat. § 559.77(5).

  10. As set forth in more detail below, Defendant's written communications to Plaintiff violate

     the aforementioned and/or foregoing provisions of the FDCPA and FCCPA, thereby giving

     rise to this act-ion and entitling Plaintiff to damages for the same.

                               JURISDICTION AND VENUE

  11. This is an action for damages greater than $500 but less than $2,500, exclusive of attorney' s

     fees and costs.

  12. This action arises out of the Defendant's unlawful conduct, to wit, the acts and/or omissions

     of the Defendant in attempting to collect a consumer debt from Plaintiff violated the

     FDCPA and FCCPA.

  13.Venue in Hillsborough County is proper because Plaintiff resides here, the Defendant

     transacts business here, and the complained conduct of Defendant occurred here.

                                           PARTIES

  14.Plaintiff is natural person, and a citizen of the State of Florida, residing in Hillsborough

     County, Florida.

  15.Plaintiff is a "consumer" as defined by 15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).

  16.Defendant does business in Florida.


4 'Page
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 5 of 13 PageID 8




  17. Defendant holds itself out as a business providing debt collection services and identified

     itself as a debt collector when communicating with Plaintiff

  18. Defendant uses the telephone, internet and/or mails in a business the principal purpose of

     which is the collection of debts.

  19. Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or due

     or asserted to be owed or due another.

  20. Defendant holds a Consumer Collection Agency License issued by the Florida Office of

     Financial Regulation.

  21. Defendant is a "debt collector" as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. §

     559.55(7).

  22. At all times material, Defendant was acting as a debt collector when communicating with

     Plaintiff.

  23. At all times material hereto, Defendant was subject to the FCCPA. See, e.g., Cook v. Blazer

     Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. 1st Dist. App. 1976) (citing Fla. Stat. §

      1.01(3)).

                                FACTUAL ALLEGATIONS

  24. Plaintiff is alleged to owe a financial obligation (hereinafter the "Alleged Debt").

  25. The Alleged Debt consists of amounts allegedly due for consumer/personal purchases.

  26. The Alleged Debt is a "debt" as defined by 15 U.S.C. § 1692a(5) as it is a financial

      obligation allegedly incurred by Plaintiff primarily for personal, family or household

      purposes.

  27. On or about May 4, 2021, Defendant caused to be sent a written communication to Plaintiff

      (hereinafter "Defendant' s Collection Letter"). A true and correct copy of Defendant' s



5 Page
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 6 of 13 PageID 9




     Collection Letter is attached hereto as "Exhibit A".

  28. Defendant' s Collection Letter is a "communication" as defined by 15 U.S.C. § 1692a(2) in

     that Defendant' s Collection Letter conveys information regarding the Alleged Debt to

     Plaintiff.

  29. As demonstrated by its form and content, Defendant' s Collection Letter is an attempt by

     Defendant to collect the Alleged Debt from Plaintiff.

  30. Upon information and belief, Defendant did not generate, print and/or transmit Defendant' s

     Collection Letter to Plaintiff. Instead, Defendant outsourced the generation, printing,

     and/or transmission of Defendant' s Collection Letter to a third-party vendor (hereinafter

     "Vendor").

  31. In connection with Defendant' s above-described outsourcing, Defendant communicated to

     Vendor information regarding Plaintiff s alleged debt including, but not limited to,

     Plaintiff s name, address, status as an alleged debtor, alleged account balance, alleged

     account number, and/or alleged creditor.

  32. Plaintiff did not consent to Defendant' s communication with Vendor.

  33. The information communicated to Vendor by Defendant affects Plaintiffs reputation.

  34. All conditions precedent to the filing of this action have occurred or been waived.

                        COUNT I — VIOLATION OF THE FDCPA

  35. Plaintiff re-asserts and re-alleges paragraphs 1 through 34 as if fully restated herein.

  36. As detailed more fully above, Defendant is a debt collector and attempted to collect a

     consumer debt from Plaintiff by and through Defendant' s Collection Letter. In doing so,

     Defendant violated the FDCPA, to wit:

         a. Section 1692c(b) by communicating, in connection with the collection of any debt,



Wage
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 7 of 13 PageID 10



             with any person other than the consumer, his attorney, a consumer reporting agency

             if otherwise permitted by law, the creditor, the attorney of the creditor, or the

              attorney of the debt collector, without Plaintiff s prior consent given directly to

             Defendant. See, e.g., Hunstein v. Preferred Collection and Mgt. Services, Inc., 19-

              14434, 2021 WL 1556069 (11th Cir. Apr. 21, 2021).

   37. Defendant's aforementioned violations of the FDCPA have caused an injury-in-fact to

      Plaintiff that is concrete and particularized in that Plaintiffs statutory right to privacy with

      respect to Plaintiff s financial information has been violated. Hunstein v. Preferred

      Collection and Mgt. Services, Inc., 19-14434, 2021 WL 1556069, at *4 (11th Cir. Apr. 21,

      2021)("Notably, the FDCPA's statutory findings explicitly identify "invasions of

      individual privacy" as one of the harms against which the statute is directed. 15 U.S.C. §

      1692(a). And to that end, the statutory provision under which Hunstein has sued here

      expressly prohibits a debt collector from "communicat[ing]" with any but a few persons or

      entities "in connection with the collection of any debt." Id. § 1692c(b). Although §

      1692c(b) isn't identical in all respects to the invasion-of-privacy tort, we have no difficulty

      concluding that it bears "a close relationship to a harm that has traditionally been regarded

      as providing a basis for a lawsuit in English or American courts." Spokeo, 136 S. Ct. at

      1549."); Church v. Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir.

      2016)("Church has alleged that the FDCPA governs the letter at issue, and thus, alleges

      she had a right to receive the FDCPA-required disclosures. Thus, Church has sufficiently

      alleged that she has sustained a concrete—i.e., 'real' —injury because she did not receive

      the allegedly required disclosures. The invasion of Church' s right to receive the disclosures

      is not hypothetical or uncertain; Church did not receive information to which she alleges



7 Page
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 8 of 13 PageID 11




      she was entitled. While this injury may not have resulted in tangible economic or physical

      harm that courts often expect, the Supreme Court has made clear an injury need not be

      tangible to be concrete. See Spokeo, Inc., 578 U.S. at           , 136 S.Ct. at 1549; Havens

      Realty Corp., 455 U.S. at 373, 102 S.Ct. 1114. Rather, this injury is one that Congress has

      elevated to the status of a legally cognizable injury through the FDCPA. Accordingly,

      Church has sufficiently alleged that she suffered a concrete injury, and thus, satisfies the

      injury-in-fact requirement.")(internal footnotes omitted); McCamis v. Servis One, Inc.,

      2016 WL 4063403, at *2 (M.D. Fla. July 29, 2016)("Here, Plaintiff alleges a concrete and

       particularized injury in fact: Plaintiff has statutorily-created rights to be free from a debt

      collector' s inappropriate attempts to collect a debt [... ] and to be free from being subjected

      to false, deceptive, unfair, or unconscionable means to collect a debt. [... ] [V]iolation of

      statutory rights is not a 'hypothetical or uncertain' injury, but 'one that Congress has

      elevated to the status of a legally cognizable injury through the FDCPA.' ")(quoting Church

      v. Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir. 2016)); Prindle v. Carrington

      Mortg. Services, LLC, 2016 WL 4369424, at *8 (M.D. Fla. Aug. 16, 2016)("Through §

       1692e, Congress identified an existing concrete harm (being subjected to specific abusive

      debt-collection practices) that, by itself, was inadequate at law to establish standing").

   38. As a result of Defendant's aforementioned FDCPA violations, Plaintiff has suffered actual

       damages, including but not limited to stress, anxiety, frustration, and confusion, whereby

      Plaintiff is entitled to relief for such, in addition to statutory damages and attorney' s fees

      and costs.

                           COUNT II— VIOLATION OF THE FCCPA

   39. Plaintiff re-asserts and re-alleges paragraphs 1 through 34 as if fully restated herein.


8 Page
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 9 of 13 PageID 12




   40. As detailed more fully above, Defendant is a debt collector and attempted to collect a

       consumer debt from Plaintiff by and through Defendant' s Collection Letter. In doing so,

       Defendant violated the FCCPA, to wit:

             a. Section 559.72(5) by Disclosing to a person other than the Plaintiff or her or his

                family information affecting the Plaintiff s reputation, whether or not for credit

                worthiness, with knowledge or reason to know that the other person does not have

                a legitimate business need for the information or that the information is false.

   41. As a result of Defendant' s aforementioned FCCPA violations, Plaintiff has suffered actual

       damages, including but not limited to fear, stress, confusion, deception, anxiety and worry,

       whereby Plaintiff is entitled to relief for such, in addition to statutory damages, attorney' s

       fees and costs.

                                 DEMAND FOR JURY TRIAL

   42. Plaintiff respectfully demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

Defendants, awarding Plaintiff the following relief:

       (a)      Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA
                violations committed by Defendant in attempting to collect the Alleged Debt;

       (b)      Statutory and actual damages, as provided under Fla. Stat. § 559.77(2), for the
                FCCPA violations committed by Defendant in attempting to collect the Alleged
                Debt;

       (c)      An injunction prohibiting Defendant from engaging in further collection activities
                directed at Plaintiff that are in violation of the FCCPA;

       (d)      A declaration that Defendant' s collection effort as detailed herein violate the
                FCCPA;

       (e)      Costs and reasonable attorneys' fees as provided by both 15 U.S.C. §1692k and

9IPage
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 10 of 13 PageID 13




            Fla. Stat. § 559.77(2); and

      (f)   Any other relief that the Court deems appropriate and just under the circumstances.

DATED: June 17, 2021


                                                 Respectfully submitted by:

                                                 Is! Benjamin W. Raslavich
                                                 BENJAMIN W. FtASLAVICH, ESQ.
                                                 Florida Bar No.: 0102808
                                                 ICUHN RASLAVICH, P.A.
                                                 2110 West Platt Street
                                                 Tampa, Florida 33606
                                                 Telephone: (813) 422 — 7782
                                                 Facsimile: (813) 422 — 7783
                                                 ben@theKRfirm.com
                                                 Counsel for Plaintiff




10IP age
    Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 11 of 13 PageID 14
Exhibit A                                                                        •




                                                                                                                                 *MST
                              PHONiX,F
                                                               4cts                                    ,
                                                                                                        - .11111101111111111111111111M
                                                                                                       117W----raitMTVKVIWV:
                                               VIP11% 40,1thblea 1.11,611
                        ^.                             v,wwortfis.                                             —                  -                   .


                                                                                                   Par4.2.'


                                                                                PWW
                                                                                  .                INKAI it.t.t AdOlhAPI SPX                 0 WU ha V!.
                                                                                                                                   .61,001041.
                                   f_11,1W/1011443041›
                                  "OWVASSAW.V." %Ion
                             '4          * - *I4                                     4.siri!sdrispoilw         •icanocorimilit4, 44 .4.0.0.1 .10 6..".
                                             f.404
                                                                                           ',Oar A*WOO:
                                                                          ▪           type% ...yeari wimp wawa,* awnelml
                                                       010(.101111.41-14,410.10                                    11Winibramisielk4C161011
                                                                                                           znPre 11,
                                                      sA.-ercLIA, a    ▪                  AOC 'MAMA CIE•AC" 401/                      •344..t rf -4C ;cc

                                                                                      r    -   tw ;re ;464/1/0CANIIIPAIW',IN




                                                       .       —........ .. _
                                     r ! ., • L ....                    '.-.4-         4_ ...,a,
                                  - ... . ,                .
                                                                           ...m...."-..4-7

                                                                            ., .• ' -•
                                                                                                                                             ' ',..,1..,           i
                                      WOW                                                                      AI

                                                                                                                                                      Otirsitivi

                        .r                                                                         •                                        •
                                                                                                         ,
                        •çtM ,                                   t




                                                                                                                  "i
                                                                                                                       V!   '
                       "NP,V64011PWIReAtiV144104(11!
                                                   10,                                                       131V." filiFtlitli.11.1""P"1114140011,
                       071! PO* rZ.,
                       ,von,nmerli.g           !,:agAris.%3C



                                                                                                                                            -    •'        •-
                                                  -              elk"     0.
                                                                           0 Or tChlY , la.24PO4- • ar;*-",' Z 9.0400:F
                  II
Case 8:21-cv-01843-TPB-AAS Document 1-1 Filed 08/02/21 Page 12 of 13 PageID 15




                                                 ',swan' MO'id Orem
                                                   ...ea gr. trasegniorimeiteii. "lc-
                                  t. ml    ‘• COS,   abbliftnipettla611,1111.110,
                       .            ,      •
                   •                           71414,Wi
                                                      - rWrgi_WAL-11-1C-I, _




                           •   k• ....Or
         Case 8:21-cv-01843-TPB-AAS
Filing # 129028074  E-Filed 06/18/2021Document 1-1 Filed 08/02/21 Page 13 of 13 PageID 16
                                      10:43:56 AM


                  IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                          IN AND FOR HILLSBOROUGH COUNTY, FLORIDA

         Traneka Trigg,

                  Plaintiff,
      • vs.                                                        CASE NO.:

         Phoenix Financial Services, LLC,

                  Defendant.


              DESIGNATION EMAIL ADDRESS FOR SERVICE OF COURT DOCUMENTS
                  KUHN RASLAVICH, P.A., by and through the undersigned attorneys, hereby designate
         the following email addresses for use pursuant to the Florida Rule of Judicial Administration
         2.516:
                                             Ben@thekrfirm.com

                                             Clav@thelcrfirm.com

                                             Servicel@thekrfirm.com



                                      CERTIFICATION OF SERVICE
                  I DO HEREBY CERTIFY that a true and correct copy of this document will be served
         on the Defendant along with the summons in this action.


                                                            DATED: June 18, 2021


          Is! Clayton Kuhn                               Is! Benjamin W Raslavich
          CLAYTON T. KUHN, ESQ.                          BENJAMIN W. RASLAVICH, ESQ.
          Florida Bar No.: 97982                         Florida Bar No.: 0102808
          KUHN RASLAVICH, P.A.                           KUHN RASLAVICH, PA.
          2110 West Platt Street                         2110 West Platt Street
          Tampa, FL 33606                                Tampa, FL 33606
          Telephone: (813) 422-7782                      Telephone: (813) 422 — 7782
          Facsimile: (813) 422-7783                      Facsimile: (813) 422 — 7783
          clay@theliffirm.com                            ben@thekrfirm.com
          Counsel for Plaintiff                          Counsel for Plaintiff
